Citation Nr: 9917303	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  98-03 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for immersion foot through January 11, 1998.  

2.  Entitlement to a disability rating greater than 30 
percent for right immersion foot from January 12, 1998.  

3.  Entitlement to a disability rating greater than 30 
percent for left immersion foot from January 12, 1998.  

4.  Entitlement to a disability rating greater than 10 
percent for bilateral pes planus with hallux valgus deformity 
of the right great toe and hammer toe deformity of the right 
second toe.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board accepts statements in the June 1998 VA examination 
as an implied claim for service connection for neuropathy 
secondary to the service-connected immersion foot.  The Board 
notes that the RO previously denied this claim.  The issue is 
referred to the RO for the appropriate development and 
adjudication.    

The issues of entitlement to a disability rating greater than 
10 percent for bilateral pes planus hallux valgus deformity 
of the right great toe and hammer toe deformity of the right 
second toe and of entitlement to TDIU are addressed in the 
REMAND portion of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's bilateral immersion foot disability is 
manifested by subjective complaints of pain, burning, 
itching, and sensitivity to cold.  Objective evidence of 
disability includes somewhat impaired pulses, diminished 
capillary refill, loss of hair on the feet, and decreased 
sensation.  There is no evidence that the residuals of the 
immersion foot have resulted in marked interference with 
employment or frequent hospitalizations.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for immersion foot through January 11, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997). 

2.  The criteria for a disability rating greater than 30 
percent for right immersion foot from January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.104, Diagnostic 
Code 7122 (1998); 62 Fed. Reg. 65.219 (1997) (codified at 38 
C.F.R. pt. 4).  

3.  The criteria for a disability rating greater than 30 
percent for left immersion foot from January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.104, Diagnostic 
Code 7122 (1998); 62 Fed. Reg. 65.219 (1997) (codified at 38 
C.F.R. pt. 4).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating for right and left 
immersion foot is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1998).  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.


Factual Background

The RO established service connection for immersion feet in a 
July 1989 rating decision.  A 10 percent rating was assigned 
at that time.  In a March 1994 rating decision, the RO 
granted service connection for aggravation of pes planus.  It 
initially combined the two foot disabilities for a single 30 
percent rating.  However, in April 1995, the RO rated the 
disabilities separately, assigning a 30 percent rating for 
the immersion foot.  

In July 1997, the veteran submitted a claim for increased 
ratings for his service-connected disabilities.    

VA outpatient medical records showed that the veteran 
complained of right leg cramps in March 1997.  He stated that 
he walked a lot on the job.  Examination revealed that the 
bilateral feet were cold and capillary refill was diminished.  
Otherwise, the feet were normal.  The diagnosis was residuals 
of frozen feet.  He was to continue taking ibuprofen as 
prescribed.  In July 1997, the veteran reported edema in the 
bilateral feet and legs.  He had increasing foot pain.  

Notes in the claims folder indicated that the veteran failed 
to report for VA examinations scheduled in September and 
October 1997.  However, it appears that the veteran's street 
name may have been misspelled on the notice to report for the 
examinations.

In November 1997, the RO denied any increase in service-
connected disability ratings for immersion feet.  The veteran 
timely appealed that decision.  

The veteran submitted copies of additional VA medical 
records.   In early April 1998, the veteran complained of 
bilateral foot pain deep in the joints.  The pain was 
intermittent since 1985, but was constant for about the last 
year.  He described the pain as dull, achy, and crampy.  The 
cramps went into the calf muscles bilaterally and increased 
with temperature changes.  He had no relief with ibuprofen.  
Examination of the feet was essentially normal, except for 2+ 
dorsalis pedis and posterior tibialis pulses.  The assessment 
was bilateral foot pain worsening over the last few months.  
The etiology was unknown, although it was suggested that it 
was secondary to early arthritic changes from frostbite by 
history with referred pain to the calf muscles.  The veteran 
was referred for an orthopedic consultation late in April 
1998.  He related a history of frostbite in service and 
complaints of bilateral crampy foot pain, particularly at 
night.  Examination revealed bilateral pes planus and 
bunions.  Pulses were 2+.  The assessment was pes planus with 
bunions.  The doctor prescribed orthotics and stretching.  
Notes dated in June 1998 indicated that the veteran still 
complained of some foot pain and swelling but the orthotics 
helped.  

In June 1998, the veteran reported for a VA examination.  He 
related that his feet sweated and stayed cold, especially at 
night, although they did not feel cold to the touch.  If he 
worked four days, his feet were swollen for two days.  He 
usually needed to use a cane by Thursday.  Other symptoms 
included itching, burning, and sensitivity.  Cold weather 
made the foot pain, stiffness, and cramping worse.  About 
once or twice a year, the feet actually gave out, 
particularly when climbing stairs.  He walked about three 
miles per day.  Examination revealed decreased pinprick and 
vibratory sensation in the feet, as well as diminished hair.  
Dorsalis pedis and posterior tibialis pulses were 2+.  The 
diagnosis included neuropathy related to frozen feet.  The 
examiner commented that the veteran had moderate functional 
loss in the feet.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


1.  Immersion Foot through January 11, 1998

Prior to January 12, 1998, the veteran's immersion foot 
disability was rated as 30 percent disabling under Diagnostic 
Code (Code) 7122, residuals of frozen feet (immersion foot).  
38 C.F.R. § 4.104 (in effect prior to January 12, 1998).  A 
30 percent rating was assigned for bilateral foot disability 
under this Code when residuals consist of persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent rating was 
warranted for bilateral foot disability when residuals 
include loss of toes, or parts, and persistent severe 
symptoms.  The accompanying note to Code 7122 indicates that 
there was no requirement for loss of toes or parts for the 
persistent moderate or mild under this diagnostic code.  

Although the veteran continued to have pain, burning, 
itching, and cold sensitivity of the feet through January 
1998, the medical evidence is negative for any loss of toes 
or other foot tissue.  Absent such evidence, the Board cannot 
conclude that the immersion foot disability more nearly 
approximated the criteria for a 50 percent disability rating 
through January 11, 1998.  38 C.F.R. § 4.7.  Therefore, the 
Board finds that the preponderance of the evidence is against 
entitlement to a disability rating greater than 30 percent 
for immersion foot through January 11, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Code 
7122 (in effect prior to January 12, 1998).   

An extra-schedular rating may be warranted if "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  However, the Board 
finds no evidence to support a referral for such a rating.  
From the time of his July 1997 claim, the veteran has been 
employed on a full-time basis.  There is no evidence of 
frequent hospitalization with respect to the residuals of 
immersion foot.  Therefore, no consideration of an extra-
schedular rating is in order.  


2.  Right and Left Immersion Foot from January 12, 1998

Effective January 12, 1998, VA amended Code 7122, renamed as 
residuals of cold injury.  See 62 Fed. Reg. 65,219 (1997) 
(codified at 38 C.F.R. pt. 4).  As amended, Code 7122 
provides for a 30 percent rating when residuals of a cold 
injury include pain, numbness, cold sensitivity, or 
arthralgia plus two or more of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of affected parts.  Note 2 to Code 7122 
specifically states that each affected part (i.e. hand, foot, 
ear, nose) is evaluated separately.  The ratings are 
thereafter combined, as appropriate, pursuant to regulation.  
The Board emphasizes that 30 percent is the maximum rating 
available under Code 7122 as amended.  

Because each foot is already assigned the maximum schedular 
disability rating, a higher rating may only be awarded on an 
extra-schedular basis only.  38 C.F.R. § 3.321(b)(1).  
However, as stated above, there is no evidence of marked 
interference with employment or frequent hospitalization 
referable to the residuals of cold injury to the feet.  
Therefore, there is no basis on which to submit the veteran's 
claim for consideration of an extra-schedular rating.    

In summary, the preponderance of the evidence is against 
entitlement to a disability rating greater than 30 percent 
each for right immersion foot and left immersion foot from 
January 12, 1998.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.104, Code 7122 (effective January 12, 
1998).  
 

ORDER

Entitlement to a disability rating greater than 30 percent 
for immersion foot through January 11, 1998, is denied. 

Entitlement to a disability rating greater than 30 percent 
for right immersion foot from January 12, 1998, is denied. 

Entitlement to a disability rating greater than 30 percent 
for left immersion foot from January 12, 1998, is denied. 


REMAND

The veteran seeks a disability rating greater than 10 percent 
for bilateral pes planus with hallux valgus deformity of the 
right great toe and hammer toe deformity of the right second 
toe.  

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  Caffrey, 6 Vet. App. at 
381; Proscelle, 2 Vet. App. at 632.  Accordingly, the 
veteran's claim for an increased rating for bilateral pes 
planus is well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  Therefore, VA has a duty to assist the veteran in 
developing facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  This duty 
includes the conduct of a thorough and comprehensive medical 
examination and the securing of pertinent VA and private 
medical records.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  

A review VA medical records in the claims folder reveals that 
in October 1998 the veteran underwent surgical correction of 
hallux valgus deformity of the right great toe and hammertoe 
deformity of the right second toe.  In an October 1998 rating 
decision, the RO awarded a temporary total disability rating 
for convalescence pursuant to 38 C.F.R. § 4.30.  The 
temporary total rating was effective from the date of the 
procedure to December 31, 1998.  Effective January 1, 1999, 
the RO restored the 10 percent rating.  However, the RO did 
not schedule the veteran for a podiatric examination upon the 
expiration of the temporary total rating.  Such an 
examination is required in order to determine the current 
status of his disability.          

In addition, it is likely that the veteran received follow up 
care at VA after his surgery.  The claims folder contains the 
veteran's VA outpatient medical records from April 1998 and a 
copy of the October 1998 operative report.  The RO should 
attempt to secure VA medical records dated after April 1998.  

Because the adjudication of TDIU claims involves determining 
the amount of combined service-connected disability, the 
claim for an increased rating for bilateral pes planus must 
be resolved before the RO may properly address the question 
of entitlement to TDIU.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain the veteran's VA 
medical records dated from April 1998 and 
associate those records with the claims 
folder.   

2.  The veteran should be afforded a 
special VA podiatric examination for 
evaluation of his bilateral pes planus 
with hallux valgus deformity of the right 
great toe and hammer toe deformity of the 
right second toe.  All indicated tests 
and studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The examiner should record 
all subjective complaints and objective 
findings of symptomatology related to the 
bilateral pes planus disability.  Prior 
to the examination, the RO must inform 
the veteran in writing of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.   

3.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim of entitlement to a 
disability rating greater than 10 percent 
for bilateral pes planus with hallux 
valgus deformity of the right great toe 
and hammer toe deformity of the right 
second toe.  The RO should then 
readjudicate the veteran's claim of 
entitlement to TDIU.  If the disposition 
of either claim remains unfavorable to 
the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
He is free to submit additional evidence as desired.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

